         Case 1:19-cr-00931-WHP Document 73
                                         74 Filed 12/01/20 Page 1 of 2



                                       Renato C. Stabile
                                        Attorney at Law
                                   580 Broadway, Suite 400
                                     New York, NY 10012
                                       212-219-1469 (o)
                                      212-219-1897 (fax)
                                    917-204-0181 (mobile)
                                  renato.c.stabile@gmail.com




                                                           December 1, 2020


BY ECF
Honorable William H. Pauley III
United States District Judge
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl St.
New York, NY 10007

                      Re:    United States v. Lywan Reed, et al., 19 Cr. 931 (WHP)
Dear Judge Pauley:
       I am the attorney for Lywan Reed, a defendant in the above-referenced matter. On
October 21, 2020, Mr. Reed pled guilty to Counts Two and Four of the above-referenced
Indictment. He is currently on home detention with electronic monitoring and the Court has
ordered Mr. Reed to self-surrender for remand pending sentencing by December 2, 2020 at 11:00
am. The Court provided Mr. Reed additional time to self-surrender so that he could address some
medical issues he was having.
        Mr. Reed was referred to Lenox Hill Radiology for an MRI, scheduled to take place on
November 30, 2020. The referral was made by the neurology department at Downstate Medical
Center. Mr. Reed attended his MRI appointment yesterday, but the MRI machine shut down
while Mr. Reed was at his appointment and his appointment had to be rescheduled for Friday
December 4, 2020. Two letters from Lenox Hill Radiology are attached hereto: the first letter
verifies the rescheduling for December 4; the second letter was provided to Mr. Reed by the staff
at Lenox Hill Radiology to verify that the MRI machine shut down during Mr. Reed’s
appointment.
       For that reason, we request that Mr. Reed’s self-surrender date be extended an additional
week to Tuesday, December 8, 2020 at 11:00 am. We also request that the Court Order that to
         Case 1:19-cr-00931-WHP Document 73
                                         74 Filed 12/01/20 Page 2 of 2



facilitate the medical procedure prior to surrender, Mr. Reed shall report to Pretrial Services to
have his location monitoring equipment removed. As soon as the medical procedure is
concluded, Mr. Reed shall return to Pretrial Services to have the location monitoring equipment
reinstalled.
       I thank the Court for its continued consideration in this matter.


                                                              Respectfully submitted,
                                                                     /s/
                                                              Renato C. Stabile


attachments

cc:    AUSA Rebecca Dell (via ECF)
       Bernisa Mejia, Pretrial Services Officer (via email)




      Application granted. Defendant shall report to Pretrial Services on Friday, December 4, 2020
      to have his location monitoring equipment removed to facilitate his medical procedure.
      Defendant shall return to Pretrial Services upon completion of his procedure to have the
      monitoring equipment reinstalled. Defendant shall self-surrender by 11:00 a.m. on December 8,
      2020




                                        December 1, 2020




                                                 2
